 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDultimately sold, shipped or slaughtered by the feeder" that is,the employer who operated both the feeding lots and the packingplant. In the situation you now present the employees are en-gaged in feeding, fattening, and caring for sheep for from 40 to90 days prior to slaughter at pens located about a block fromthe employer's slaughter house. You wish to know whether theproximity of the feeding pens to the slaughter house and theshorter period of time involved are sufficient to change theconclusions set forth in our prior opinion.As indicated in our letter of April 1, 1953 the feeding andcare of livestock over a brief period of a fewdayspending itssale, shipment, or slaughter cannot reasonably be characterizedas the "raising of livestock" within the definition. It would ap-pear, however, that the 40 to 90 day period for feeding, fatten-ing, and caring for sheep is comparable to the 80 to 150 daysin which the employees were engaged in raising cattle under thefacts of our prior letter. It is my opinion that the employeeshere involved are engaged in "agriculture" within the meaningof section 3(f) of the Act even though the feeding, fattening andcare of the sheep take place about a block from the packinghouse.Very truly yours,Stuart RothmanSolicitor of LaborTOM ZWEIFEL, INCORPORATEDandAUTOMOTIVE ME-CHANICS LODGE NO. 510, INTERNATIONAL ASSOCIATIONOF MACHINISTS, and TRUCK DRIVERS AND ALLIED IN-DUSTRIES LOCAL 257, INTERNATIONAL BROTHERHOODOF TEAMSTERS, Jointly, Petitioner. Case No. 13-RC-3693.March 29, 1954AMENDED DECISION AND DIRECTION OF ELECTIONThe Petitioner filed a petition seeking an election in a unitof the Employer's service and parts employees. On December31,1953, the Board issued its Decision and Direction ofElection'in which it included new- and used-car salesmenand office clerical employees in the appropriate unit. OnJanuary 7, 1954, the Petitioner filed a motion with the Boardto reconsider its unit finding, and requested oral argument, 2contending that the new- and used-car salesmen and officeiNot reported in printed volumes of Board Decisions and Orders.2 The Petitioner's request for oral argument is hereby denied because in our opinionthe record and the motion to reconsider adequately present the issues and the positionof the parties.108 NLRB No. 20. GUIDRY'S AUTO SERVICE103clerical employees should be excluded from the unit. TheEmployer takesno position.InBogalusaMotors,'the Board reexamined its decisionalpattern withrespect to units in automobile retail and serviceestablishments.Itnoted in its decisionthatmany automobiledealersmaintain smalland closelyknit establishments inwhich therelationshipbetween thesalesmen and the mechanicsis as closeas that betweenthe salesmen and the office clericalemployees. It concluded that a unitcomprising all employees,includingsalesmen andclerks, is appropriate in such es-tablishments.In the instant case, however,the factsindicatethat the basison which thefinding in Bogalusa Motors was predicated doesnot exist.The establishment of the Employerherein is sub-stantiallylarger than even the largest establishment inBogalusaMotors, and it is reasonablyclear thatit is notclosely knitnor isthere the kind of relationshipamong theservice employees,salesmen, andclerkswhich the Boardcontemplated in its rationalein that case. Here the Employerhas approximately 59 employees, about 37 of whom areservice and parts employees.In these circumstances,we shall amend our previous unitfinding hereinand find that the following employees con-stitute a unit appropriatefor the purposes of collective bar-gaining within the meaning of Section9 (b) of the Act: All of theEmployer'sservice and parts employees,excluding new- andused-car salesmen,office clerical employees,professionalemployees,guards, and supervisors as definedin the Act.[Text of amendedDirection of Election omitted from pub-lication.]Member Beeson took no part in the consideration of theabove amended Decision and Directionof Election.3BogalusaMotors, Inc., 107 NLRB 97.LAWRENCE GUIDRY d/b/a GUIDRY'S AUTO SERVICEandPINE TREE LODGE 1983, INTERNATIONAL ASSOCIATIONOF MACHINISTS, AFL, and LOCAL UNION NO. 5, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, JointPetitioners.Case No. 15-RC-967. March 29, 1954SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn December 4, 1953, pursuant to a Decision and Directionof Election of the National Labor Relations Board,'an election1 The Decision and Direction of Election was based upon a consolidated hearing involvingthis and eight other auto dealers in the city of Bogalusa, Louisiana.Bogalusa Motors, Inc.,et al., 107 NLRB 97. This case is hereby severed for the purposes of this decision.108 NLRB No. 25.